Exhibit 10.40

NAMED EXECUTIVE OFFICER COMPENSATION DETERMINATIONS

2013 Named Executive Officer Compensation Determinations

The following is a description of certain compensation decisions made in 2013 by
the Pepco Holdings, Inc. (“PHI”) Board of Directors (the “Board”) and/or the
Compensation/Human Resources Committee of the Board (the “Committee”) with
respect to compensation to be earned or payable in 2013 to (i) the persons below
who are named executive officers as identified in the Summary Compensation Table
in PHI’s proxy statement for its 2012 Annual Meeting of Stockholders (each, a
“Named Executive Officer”), as well as (ii) two executive officers who joined
PHI during 2012 and who have not previously been identified as named executive
officers by PHI (the “Covered Executive Officers”).

As to each Named Executive Officer listed in the table below, the compensation
decisions consisted of (i) the establishment of annual base salary for 2013;
(ii) the establishment of the Named Executive Officer’s 2013 annual cash
incentive award opportunities under the Amended and Restated Executive Incentive
Compensation Plan (the “EICP”); and (iii) the grant of long-term equity and
incentive awards under the Pepco Holdings, Inc. 2012 Long-Term Incentive Plan
(the “LTIP”). In addition, with respect to Joseph M. Rigby, PHI’s Chairman,
President and Chief Executive Officer, the performance goals with respect to his
2013 performance-based retention award under the terms of that certain
Employment Agreement, dated December 20, 2011, were established in February
2013, as discussed below.

 

Named Executive Officer

  

Title

   2013
Annual
Base
Salary      Target 2013
Annual Cash
Incentive Award
Opportunity as a
Percentage of
Annual Base
Salary (1)                                         LTIP Awards (2)             
Performance-Based RSU Awards
(# of RSUs) (3)      Time-Based
RSU Award
(# of RSUs)
(4)              Threshold      Target      Maximum     

Joseph M. Rigby (5)

  

Chairman, President and

Chief Executive Officer

   $ 1,015,000         100 %      21,947         87,788         175,576        
43,894   

David M. Velazquez

   Executive Vice President    $ 518,000         60 %      5,600         22,401
        44,802         11,200   

Kirk J. Emge (6)

   Senior Vice President and Special Counsel to the Chief Executive Officer    $
400,000         —          —           —           —           —     

 

(1) An executive may earn a cash incentive award of up to 180% of his target
award opportunity under the EICP, as determined by the Committee, depending on
the extent to which the pre-established performance goals are achieved. See
“Amended and Restated Executive Incentive Compensation Plan” below for a
discussion of 2013 performance goals.

(2) The shares of PHI common stock, $.01 par value per share (“Common Stock”),
underlying performance-based and time-based restricted stock unit awards in the
aggregate had a fair market value on the date of grant equal to the following
percentage of the Named Executive Officer’s 2013 annual base salary: 250% for
Mr. Rigby and 125% for Mr. Velazquez.

(3) See “2013 LTIP Awards — Performance-Based Restricted Stock Unit Awards”
below for a description of the performance-based restricted stock unit awards
granted under the LTIP. Under the terms of his Retirement Agreement, Mr. Emge is
not eligible to participate in the LTIP in 2013.

(4) See “2013 LTIP Awards — Time-Based Restricted Stock Unit Awards” below for a
description of the time-based restricted stock unit awards granted under the
LTIP.

(5) In addition to the awards listed in the table above, pursuant to the terms
of his employment agreement, Mr. Rigby received in 2013 a performance-based
retention award of 36,945 restricted stock units, which has a performance period
beginning on January 1, 2013 and ending on December 31, 2013 and which shall
vest (i) if Mr. Rigby remains continuously employed by PHI during the
performance period and (ii) to the extent that performance goals (described
below) with respect to such performance period are met.

(6) Mr. Emge has announced that he will retire from PHI effective April 1, 2013.
Under the terms of his Retirement Agreement, dated September 6, 2012,
(i) Mr. Emge’s annual base salary remained at $400,000 and is payable through
the date of retirement; (ii) he was ineligible to receive an award opportunity
under the EICP for 2013; and (iii) he was ineligible to receive grants of awards
under the LTIP in 2013. The Retirement Agreement also provides Mr. Emge with
other payments and benefits that were previously disclosed in PHI’s Current
Report on Form 8-K, dated September 7, 2012.



--------------------------------------------------------------------------------

As to each Covered Executive Officer listed in the table below, the compensation
decisions consisted of (i) the establishment of annual base salary for 2013;
(ii) the establishment of the Covered Executive Officer’s 2013 annual cash
incentive award opportunities under the Amended and Restated Executive Incentive
Compensation Plan (the “EICP”); and (iii) the grant of long-term equity and
incentive awards under the LTIP. In addition, with respect to Kevin C.
Fitzgerald, PHI’s Executive Vice President and General Counsel, the performance
goals with respect to his 2013 performance-based retention award under the terms
of that certain Employment Agreement, effective as of September 17, 2012, were
established in January 2013, as discussed below.

 

Covered Executive Officer

  

Title

   2013
Annual
Base
Salary      Target 2013
Annual Cash
Incentive Award
Opportunity as a
Percentage of
Base Salary (1)     LTIP Awards (2)              Performance-Based RSU Award
(# of RSUs) (3)      Time-Based
RSU  Award
(# of RSUs)
(4)              Threshold      Target      Maximum     

Frederick J. Boyle

   Senior Vice President and Chief Financial Officer    $ 470,000         60 % 
    10,163         20,325         40,650         10,163   

Kevin C. Fitzgerald (5)

   Executive Vice President and General Counsel    $ 550,000         60 %     
11,893         23,785         47,570         11,892   

 

(1) An executive can earn a cash incentive award of up to 180% of his target
award opportunity under the EICP, as determined by the Committee, depending on
the extent to which the pre-established performance goals are achieved. See
“Amended and Restated Executive Incentive Compensation Plan” below for 2013
performance goals.

(2) The shares of Common Stock underlying performance-based and time-based
awards of restricted stock units in the aggregate had a market value on the date
of grant equal to 125% of each Covered Executive Officer’s 2013 annual base
salary.

(3) See “2013 LTIP Awards — Performance-Based Restricted Stock Unit Awards”
below for a description of the performance-based restricted stock unit awards
issued under the LTIP.

(4) See “2013 LTIP Awards — Time-Based Restricted Stock Unit Awards” below for a
description of the time-based restricted stock unit awards issued under the
LTIP.

(5) In addition to the awards listed in the table above, pursuant to the terms
of his employment agreement, Mr. Fitzgerald is eligible to receive a series of
three performance-based awards of restricted stock units, each of which shall
have a performance period of one year and shall vest provided that (i)
Mr. Fitzgerald remains continuously employed by PHI during such year and (ii)
certain performance goals with respect to such annual performance period are
met, which goals shall be established by the Committee.

Amended and Restated Executive Incentive Compensation Plan

Each of the Named Executive Officers (with the exception of Mr. Emge) and the
Covered Executive Officers listed in the tables above is a participant in the
EICP. On February 28, 2013, the Committee established the following performance
goals to be used for the determination of 2013 EICP awards for each of the
executives named below:

 

  •  

Messrs. Rigby, Boyle and Fitzgerald: (1) net earnings relative to net budgeted
earnings (which would exclude the impact of potential earnings adjustments
related to PHI’s cross-border energy lease portfolio and the unwinding of any of
those leases), (2) electric system reliability, (3) customer satisfaction,
(4) diversity, and (5) safety.

 

  •  

Mr. Velazquez: (1) Power Delivery net earnings relative to net budgeted earnings
(which would exclude the impact of potential earnings adjustments related to
PHI’s cross-border energy lease portfolio and the unwinding of any of those
leases), (2) core capital expenditures (excluding certain items), (3) operation
and maintenance spending, (4) regulatory results; (5) compliance results,
(6) electric system reliability, (7) customer satisfaction, (8) diversity, and
(9) safety.



--------------------------------------------------------------------------------

2013 LTIP Awards

The Committee has granted awards of performance-based restricted stock units and
time-based restricted stock units under the LTIP with respect to the 2013 to
2015 performance/retention cycle. Participants in the LTIP are key employees and
officers of PHI and its subsidiaries selected by the Chairman of the Board of
PHI and approved by the Committee, as well as non-management directors of PHI,
including each of the Named Executive Officers (with the exception of Mr. Emge)
and Covered Executive Officers listed in the tables above.

Performance-Based Restricted Stock Unit Awards

A performance-based restricted stock unit award accounts for two-thirds of an
executive’s aggregate 2013 equity award under the LTIP. Depending on the extent
to which the pre-established performance goal, which is based on PHI’s total
shareholder return relative to a group of peer companies over a three-year
period beginning on January 1, 2013 and ending on December 31, 2015, has been
met, an amount of each award ranging from 25% to 200% of the target number of
restricted stock units (including additional dividend equivalents credited in
the form of restricted stock units) subject to the award may vest in the form of
shares of Common Stock, with one share of Common Stock to be issued for each
restricted stock unit that vests. If during the course of the three-year
performance period, a significant event occurs, as determined in the discretion
of the Committee, which the Committee expects to have a substantial effect on
total shareholder return during the period, the Committee may revise such
measures, other than with respect to awards to “covered employees” subject to
Section 162(m) under the Internal Revenue Code. No adjustment shall be made that
causes an award to fail to comply with Section 162(m) of the Code. Vesting
amounts related to threshold (representing 25% of the target award opportunity),
target and maximum (representing 200% of the target award opportunity), with
respect to each performance-based award of restricted stock units for each
listed executive (except for Mr. Emge), are shown in the tables above.

Subject to certain exceptions provided for in the LTIP and/or in the award
agreement (or, with respect to Messrs. Rigby and Fitzgerald, their employment
agreements), performance-based awards are subject to forfeiture if (i) the
employment of the executive terminates before the end of the three-year
performance period or (ii) the performance goal has not been achieved as of the
end of the three-year performance period. When a dividend is paid on the Common
Stock, the executive’s restricted stock unit balance is credited with additional
restricted stock units equal to the number of shares that could be purchased
with the cash amount of the dividend at the then current market price.
Additional restricted stock units credited as dividend equivalents will vest
only to the extent the underlying restricted stock units vest.

Time-Based Restricted Stock Unit Awards

Each Named Executive Officer (except for Mr. Emge) and each Covered Executive
Officer has received a grant of time-based restricted stock units, which
accounts for one-third of the executive’s aggregate 2013 equity award under the
LTIP. Subject to certain exceptions provided for in the LTIP or in the award
agreement (or, with respect to Messrs. Rigby and Fitzgerald, their employment
agreements), time-based restricted stock units are subject to forfeiture if the
employment of the executive terminates before January 24, 2016. Each restricted
stock unit that has not been forfeited will be settled by the delivery of one
share of Common Stock. When a dividend is paid on the Common Stock, the
executive’s restricted stock unit balance is credited with additional restricted
stock units equal to the number of shares that could be purchased with the cash
amount of the dividend at the then current market price. Additional restricted
stock units credited as dividend equivalents will vest only to the extent the
underlying restricted stock units vest.

Performance-Based Retention Awards

Mr. Rigby’s Performance-Based Retention Award

Pursuant to the terms of his employment agreement with the Company, Mr. Rigby is
entitled to receive a series of three annual performance-based retention awards
of 36,945 RSUs, each granted under the LTIP, over the three-year term of his
employment agreement. Each award will have a performance period that begins on
January 1 and ends on December 31. Each award will vest if Mr. Rigby remains
continuously employed with PHI during the related performance period and to the
extent that the Committee determines that the performance goals established for
that performance period have been met. The performance goals for each award are
established on or as soon as practicable after the beginning of each performance
period, but no later than 90 days after such date.



--------------------------------------------------------------------------------

The performance goals established by the Committee in February 2013 with respect
to Mr. Rigby’s 2013 performance-based retention award are as follows:

 

  •  

Reliability of electric service to customers (20% weight);

 

  •  

Residential customer satisfaction (20% weight);

 

  •  

Execution of regulatory plan (25% weight);

 

  •  

Complete strategic review of Pepco Energy Services and assessment of new revenue
opportunities (15% weight); and

 

  •  

Talent assessment/planning (20% weight).

Mr. Fitzgerald’s Performance-Based Retention Award

Pursuant to the terms of his employment agreement with the Company,
Mr. Fitzgerald is entitled to receive a series of three annual performance-based
retention awards, each granted under the LTIP, over the three-year term of his
employment agreement. Each award will have a performance period that begins on
January 1 and ends on December 31. The awards will consist of a number of
restricted stock units to be determined by dividing $166,666.67 by the closing
price of a share of Common Stock on the last trading day immediately preceding
the first day of the performance period. These awards will vest if
Mr. Fitzgerald remains continuously employed with PHI during each annual
performance period and to the extent that the Committee determines that the
performance goals established for the performance period covered by the award
have been met. The performance goals for each award are established on or as
soon as practicable after the beginning of each performance period, but no later
than 90 days after such date.

The performance goals established by the Committee in January 2013 with respect
to Mr. Fitzgerald’s 2013 performance-based retention award are as follows:

 

  •  

Reduction of outside legal fees (20% weight)

 

  •  

Development and execution of external stakeholder enrollment and operations
development plans (30% weight)

 

  •  

Development of initiatives on grid resiliency (20% weight)

 

  •  

Development of strategic revenue growth opportunities (including “smart grid”
products and services, solar development opportunities, expansion of Pepco
Energy Services’ underground high voltage transmission cable business, and
combined heat and power projects) (10% weight); and

 

  •  

Development of plan focused on operational, strategic and other executive-level
management efforts (20% weight).